     Case 2:10-cv-02472-MCE-CKD Document 103 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    SEAN A. O’BRIEN,                                 No. 2:10-cv-2472 MCE CKD P
13                       Petitioner,
14           v.                                        ORDER
15    LELAND McEWEN, Warden,
16                       Respondent.
17

18          On January 17 and 18, 2017, following an order of remand by the Ninth Circuit Court of

19   Appeals, an evidentiary hearing was held before the magistrate judge assigned to this federal

20   habeas action. The parties subsequently filed post-hearing briefs.

21          On October 30, 2019, the magistrate judge filed findings and recommendations based on

22   the evidence adduced at hearing. Petitioner has filed objections to the findings and

23   recommendations, and respondent has filed a response. The Court has reviewed the file and finds

24   the findings and recommendations to be supported by the record and by the magistrate judge’s

25   analysis.

26   ///

27   ///

28   ///
                                                       1
     Case 2:10-cv-02472-MCE-CKD Document 103 Filed 10/06/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that petitioner’s application for a writ of habeas
 2   corpus is DENIED.
 3            IT IS SO ORDERED.
 4   Dated: October 5, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
